Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 1, last line, delete “STOP” after “position.” because it appears to be a typographical error.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a tray including a supporting surface configured to support the recording material from below, the tray having an opening portion, through which the replenishment port is exposed, in the supporting surface” and “an opening/closing member movable between an open position where the opening/closing member opens the opening portion of the tray to expose the replenishment port outside the image forming apparatus so that the replenishment container is capable of being attached to the replenishment port, and a closed position where the opening/closing member (1) closes the opening portion of the tray to cover the replenishment port, (2) is in a space, and (3) is configured to support the recording material from below together with the supporting surface of the tray, the space being a space in which the replenishment container attached to the replenishment port is to be when the opening/closing member is in the open position”.
Independent claim 8 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a tray configured to move between a first position where the tray exposes the replenishment port outside the image forming apparatus so that the replenishment container is capable of being attached to the replenishment port, and a second position where the tray (1) covers the replenishment port, (2) is in a space, and (3) is configured to support, from below, the recording material discharged by the discharge portion, the space being a space in which the replenishment container attached to the replenishment port is to be when the tray is in the first position” as set forth in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
August 27, 2022